UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­­ to Commission File Number: 000-31797 CRYSTAL ROCK HOLDINGS, INC. (Exact name of registrant as specified in Its charter) Delaware 03-0366218 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1050 Buckingham St., Watertown, CT (Address of principal executive offices) (Zip Code) (860) 945-0661 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X_ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares outstanding at Class September 7, 2012 Common Stock, $.001 Par Value21,380,781 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY Table of Contents PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of July 31, 2012 and October 31, 2011 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended July 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6-15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23-24 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25-26 SIGNATURE 27 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS July 31, October 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Inventories - net Current portion of deferred tax asset Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - net OTHER ASSETS: Goodwill Other intangible assets - net Other assets TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long term debt $ $ Accounts payable Accrued expenses Current portion of customer deposits Current portion of unrealized loss on derivatives TOTAL CURRENT LIABILITIES Long term debt, less current portion Deferred tax liability Subordinated debt Customer deposits Long term portion of unrealized loss on derivatives TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock - $.001 par value, 50,000,000 authorized shares, 21,960,229 issued and 21,383,531 outstanding shares as of July 31, 2012 and 21,960,229 issued and 21,388,681 outstanding as of October 31, 2011 Additional paid in capital Treasury stock, at cost, 576,698 shares as of July 31, 2012 and 571,548 shares as of October 31, 2011 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See the notes to the condensed consolidated financial statements. 3 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three months ended July 31, Nine months ended July 31, (unaudited) (unaudited) NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative expenses Advertising expenses Amortization (Gain) on disposal of property and equipment ) TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER EXPENSE (INCOME): Interest expense Loss (gain) on derivatives ) ) TOTAL OTHER EXPENSE, NET INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ NET INCOME PER SHARE - BASIC $ NET INCOME PER SHARE - DILUTED $ WEIGHTED AVERAGE SHARES USED IN COMPUTATION - BASIC WEIGHTED AVERAGE SHARES USED IN COMPUTATION - DILUTED See the notes to the condensed consolidated financial statements. 4 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended July 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for bad debts on accounts receivable Amortization Non cash interest expense Gain on derivatives ) ) Gain on disposal of property and equipment ) ) Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Accounts payable ) Accrued expenses ) Customer deposits ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from sale of property and equipment Cash used for acquisitions ) ) Cash used for purchase of trademark - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on long term debt ) ) Purchase of treasury stock ) - NET CASH USED IN FINANCING ACTIVITIES ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS- end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash (received) paid for income taxes $ ) $ NON-CASH FINANCING AND INVESTING ACTIVITIES: Reduction in notes payable for acquisition $
